DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 03/25/2021. Claims 1-7 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 03/25/2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 4 reads “the base”, --a base-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Klassen (US 20170047821 A1).
Regarding claim 1, Klassen discloses a robot (see Fig. 100) comprising: a manipulator (2236) including a plurality of joints (joints at 2340, 2342); and a base (base supporting 2336 opposite 2338) configured to support the manipulator, wherein a joint (joint at 2340 on the right in the figure) closest to the base side among the plurality of joints includes a first motor of an axial gap type (2340; note: paragraph [0406] reads “The following is given as a non-limiting example of how an actuator (motor having one of the disclosed configurations of slot density and conductor volume, or other disclosed features) may be used in a robotic application; and paragraph [0320] reads “An example of an electric machine is shown in FIG. 53, FIG. 54, and FIG. 55, with coils on both carriers. Like the other electric machines disclosed here, the electric machine of FIG. 53 may have the disclosed slot density and post height or conductor volume. The example given is for radial flux, but the design principle could be used for axial flux and linear electric machines.” In other words, the joints in Fig. 100 can be any of the previously disclosed joints, i.e., the joints shown in Fig. 53-55 and the joints disclosed in Fig. 53-55 can be either radial flux or axial flux), and a joint (joint at 2342) closest to a distal end side of the manipulator among the plurality of joints includes a distal end motor of a radial gap type (2342; note: paragraph [0406] reads “The following is given as a non-limiting example of how an actuator (motor having one of the disclosed configurations of slot density and conductor volume, or other disclosed features) may be used in a robotic application; and paragraph [0320] reads “An example of an electric machine is shown in FIG. 53, FIG. 54, and FIG. 55, with coils on both carriers. Like the other electric machines disclosed here, the electric machine of FIG. 53 may have the disclosed slot density and post height or conductor volume. The example given is for radial flux, but the design principle could be used for axial flux and linear electric machines.” In other words, the joints in Fig. 100 can be any of the previously disclosed joints, i.e., the joints shown in Fig. 53-55, and the joints disclosed in Fig. 53-55 can be either radial flux or axial flux).
Regarding claim 2, Klassen discloses a number of the plurality of joints is three or more (see Fig. 100, joints at 2340, 2342), and a second joint (middle joint at 2340) from the base among the plurality of joints of the manipulator includes a second motor of the axial gap type (2340; note: paragraph [0406] reads “The following is given as a non-limiting example of how an actuator (motor having one of the disclosed configurations of slot density and conductor volume, or other disclosed features) may be used in a robotic application; and paragraph [0320] reads “An example of an electric machine is shown in FIG. 53, FIG. 54, and FIG. 55, with coils on both carriers. Like the other electric machines disclosed here, the electric machine of FIG. 53 may have the disclosed slot density and post height or conductor volume. The example given is for radial flux, but the design principle could be used for axial flux and linear electric machines.” In other words, the joints in Fig. 100 can be any of the previously disclosed joints, i.e., the joints shown in Fig. 53-55 and the joints disclosed in Fig. 53-55 can be either radial flux or axial flux).
Regarding claim 3, Klassen discloses all motors of the axial gap type (2340) included in the manipulator are provided further on the base side of the manipulator than motors of the radial gap type (2342).
Regarding claim 4, Klassen discloses a field magnet (see Fig. 55) of the first motor (2340) forms a Halbach array (see paragraph [0325], wherein FIG. 55 shows an embodiment of an electric machine using a Halbach array of permanent magnets on an inner stator).
Regarding claim 6, Klassen discloses the first motor (2340) is driven by direct drive (see Fig. 100, wherein the load (2336) is directly connected to the motor 2340).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen (US 20170047821 A1) in view of Nguyen (US 20200083763 A1).
Regarding claim 5, Klassen fails to disclose a number of magnetic poles per half cycle of the Halbach array is three or four. However, Nguyen discloses a number of magnetic poles per half cycle of the Halbach array is three or four (see Fig. 7). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Klassen with four magnetic poles per half cycle, as taught by Nguyen, since it has been found that the output of the electric motor is improved when providing a smoother magnetic field originating from the Halbach array; so that the shape of the magnetic field approaches most closely a sinusoidal magnetic field output without requiring additional magnets in the array which increases costs and complexity and provides only minimal improvement to the resultant shape of the magnetic field (see paragraph [0038]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen (US 20170047821 A1) in view of Sutherland (US 20200216129 A1).
Regarding claim 7, Klassen discloses a robot system (see Fig. 100) comprising: the robot according to claim 1 (see rejection of claim 1 above). Klassen fails to disclose a mobile stand configured to move the robot with an axial gap type motor. However, Sutherland teaches a mobile stand (see Fig. 1, 1) configured to move the robot (2, 3, 4) with an axial gap type motor (see Fig. 12, 120; see paragraph [0087], wherein in the case of axial-flux type motors, coils would be mounted within the spinning part of one or more wheels on each of axle arms). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Klassen with a mobile stand driven by an axial gap type motor, as taught by Southerland, to move the robot arm from one location to another location without having to manually transport the robot; and using an axial gap type motor allows for fixed non-rotating wheel covers which provides channels inside the axle to carry power and control signal wires to the hub motors (see paragraph [0087]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658